COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Haley and Senior Judge Coleman


TINA BUCHANAN
                                                                   MEMORANDUM OPINION*
v.     Record No. 2318-06-3                                             PER CURIAM
                                                                      JANUARY 30, 2007
BEDFORD COUNTY DEPARTMENT
 OF SOCIAL SERVICES


                      FROM THE CIRCUIT COURT OF BEDFORD COUNTY
                                 James W. Updike, Jr., Judge

                 (Linda G. Willis; R. Louis Harrison, Jr., Guardian ad litem for
                 appellant; R. Louis Harrison, Jr., P.C., on brief), for appellant.
                 Appellant submitting on brief.

                 (J. G. Overstreet; Patrick J. Skelley, II, Guardian ad litem for the
                 infant child, on brief), for appellee. Appellee and Guardian
                 ad litem submitting on brief.


       Tina Buchanan appeals from the trial judge’s decision terminating her residual parental

rights to her minor child pursuant to Code § 16.1-283(C)(2). Buchanan contends her mental health

has improved and she wants to care for her son. Accordingly, she argues the trial judge erred in

terminating her rights. We disagree and affirm.

                                            BACKGROUND

       We view the evidence in the light most favorable to the prevailing party below and grant

to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax County Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991). So viewed, the evidence

proved Buchanan’s child was born on October 8, 2004. At birth, the child was diagnosed with

severe medical problems requiring care in the hospital’s neonatal intensive care unit. Buchanan,

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
who was diagnosed with bipolar schizophrenia, schizophrenia with delusional episodes, and

alcoholism in the years prior to the child’s birth, refused consent for necessary medical

procedures for the child. Bedford County Department of Social Services obtained custody of the

child a month after his birth.

       Jesse Jay initially supervised Buchanan’s visits with the child after the Department

obtained custody. Jay testified Buchanan was angry with hospital staff, believed the child was

misdiagnosed, and did not touch or interact with the child during the visits. Jay testified

Buchanan admitted to him that she had not been compliant with her medications. During one

visit, the hospital staff called security because Buchanan was confrontational with them.

       The Department’s goal in the initial foster care plan was to return the child to Buchanan’s

home. As part of the plan, Buchanan was required to have a substance abuse evaluation,

medication management, individual counseling, adequate financial resources, adequate housing,

a psychological assessment, acute psychiatric care, and parent training for a special needs child.

Brian Fariss, a foster care worker, testified, however, Buchanan had “rapid cycling series of

housing” and, during at least two periods of time, Buchanan did not inform him of her residence.

After Buchanan voluntarily entered Western State Hospital in August 2005, Fariss noticed she

had a flat effect and seemed detached during her visits with the child. During one visit,

Buchanan became angry when she failed to asperate the child after being prompted to do so. She

gave the child to a nurse, called the police, and incorrectly reported the child was having

seizures.

       When the foster care review occurred on August 5, 2005, Buchanan had only completed

the psychological evaluation. A psychological report showed that Buchanan had multiple axis II

disorders. The evidence established there were no known treatment modalities for this diagnosis.

The evidence also proved Buchanan had missed three meetings convened by the family

                                                -2-
assessment and planning team. In August 2005, Buchanan was still unemployed and without a

permanent residence.

       Jennifer Hooper, a social worker, testified Buchanan moved into a residence that was not

suitable for the child because it lacked air conditioning, which was required because the child is

unable to properly cool himself due to his medical conditions. The residence also was infested

with roaches. Hooper further testified Buchanan never understood, despite many explanations,

that the child had an inability to swallow and she insisted on feeding the child in a manner

contrary to medical instructions. In March 2006, Buchanan stopped taking her medication,

missed counseling sessions, and was noncompliant with services. Despite efforts by the

Department’s staff, Buchanan had not attended individual counseling since February 2006, had

not undergone a substance abuse evaluation, had inadequate housing, was unemployed, had not

attended general parenting classes, and had not attended parenting classes for a special needs

child. The record contains descriptions of the specialized care the child requires.

       At the termination hearing, Buchanan testified she had been living with the child’s father.

At the time of the termination hearing, the father was incarcerated for assaulting Buchanan. A

judge had earlier terminated the father’s parental rights, and he did not appeal that ruling.

                                            ANALYSIS

       Buchanan contends she wants to care for the child and needs additional time to comply

with the Department’s requirements.

       Code § 16.1-283(C)(2) requires proof, by clear and convincing evidence that (a) the

termination is in the best interests of the child, (b) “reasonable and appropriate” services have

been offered to help the parent “remedy substantially the conditions which led to or required

continuation of the child’s foster care placement,” and, (c) despite those services, the parent has

failed, “without good cause,” to remedy those conditions “within a reasonable amount of time

                                                -3-
not to exceed twelve months from the date the child was placed in foster care.” Under well

established principles, “[t]he trial court’s judgment, ‘when based on evidence heard ore tenus,

will not be disturbed on appeal, unless plainly wrong or without evidence to support it.’” Logan,
13 Va. App. at 128, 409 S.E.2d at 463 (quoting Peple v. Peple, 5 Va. App. 414, 422, 364 S.E.2d
232, 237 (1988)).

       In this case, the Department presented clear and convincing evidence that it provided

reasonable and appropriate services to Buchanan and that, despite those services, she failed to

remedy the conditions within a reasonable amount of time from the date the child was placed in

foster care. Although Buchanan completed a psychological evaluation, she failed to complete a

substance abuse evaluation, she failed to attend individual counseling, she lacked adequate

housing for the child’s special needs, she failed to attend parent training for a special needs child,

and she was repeatedly noncompliant with therapies for her psychological needs. Despite the

Department’s assistance for approximately twenty months, Buchanan was unable to show any

progress in meeting the child’s needs. “It is clearly not in the best interests of a child to spend a

lengthy period of time waiting to find out when, or even if, a parent will be capable of resuming

his responsibilities.” Kaywood v. Halifax County Dep’t of Soc. Servs., 10 Va. App. 535, 540,

394 S.E.2d 492, 495 (1990).

       Accordingly, we affirm the order terminating Buchanan’s residual parental rights

pursuant to Code § 16.1-283(C)(2).

                                                                                            Affirmed.




                                                 -4-